MB. JUSTICE MILBURN
delivered tbe opinion of the court.
Bor tlie reason set out in the opinion this day filed in the case of W. A. Jordan et al. v. W. W. Andrus et al. (ante page 37, 66 Pac. 502), tlm motion to dismiss this appeal, upon the ground that the transcript is not printed as it should have bee.n in Accordance with Rule YI, is granted and the appeal is dismissed, without prejudice to a motion to reinstate if appellant shall prepare, file and serve a printed transcript in accordance with the requirements of Rules YI and IX of this court, within sixty days from this date.

Appeal dismissed.